   19-51476-KMS Dkt 13 Filed 09/30/19 Entered 09/30/19 20:36:22 Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT

                       SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:          KURT ERIC HELMAN                       CASE NO. 19-51476-KMS

                    Debtor                             CHAPTER 7

                        CERTIFICATE OF COMPLIANCE -
                     PAYMENT ADVICES FILED WITH TRUSTEE

      I certify that on September 30, 2019 I provided Kimberly R. Lentz, Chapter 7

Trustee with:

      All payment advices or other evidence of payment received by Debtor from any

      employer of the Debtor within sixty (60) days before the date of the filing of the

      petition as required by 11 U.S.C. §521(a)(1)(B)(iv) and the Standing Order of this

      Honorable Court entered on 9 December 2008.

I certify that I sent the Declaration Regarding Payment Advices to Kimberly R. Lentz by

uploading the Declaration to AXOSFS Document Delivery at

https://documentdelivery.axosfs.com on September 30, 2019.

                                         Respectfully submitted,

         September 30, 2019              /S/Mary S. McPherson

Dated:___________________                __________________________
                                         Mary S. McPherson (MS Bar #101042)
                                         McPherson & McPherson
                                         2448 Highway 53 South
                                         Poplarville, Mississippi 39470
                                         Telephone: (601)795-0379
                                         Email: mary.mcpherson@yahoo.com
                                         Attorney for Debtor,
                                         Kurt Eric Helman




                                            1
     19-51476-KMS Dkt 13 Filed 09/30/19 Entered 09/30/19 20:36:22 Page 2 of 2




                                   Certificate of Service

     I certify that on September 30, 2019 the foregoing Certificate of Compliance -
Payment Advices Filed With Trustee was served electronically via CM/ECF on:

1.      U.S. Trustee to:    USTPRegion05.JA.ECF@usdoj.gov

2.      Kimberly R. Lentz, Chapter 7 Trustee, to:

                            7trustee@lentzlittle.com

                            klentz@ecf.axosfs.com

        September 30, 2019                /S/Mary S. McPherson
Dated:__________________                  ______________________________
                                          Mary S. McPherson (MS Bar #101042)
                                          McPherson & McPherson
                                          2448 Highway 53 South
                                          Poplarville, Mississippi 39470
                                          Telephone: (601)795-0379
                                          Email: mary.mcpherson@yahoo.com
                                          Attorney for Debtor,
                                          Kurt Eric Helman




                                             2
